Citation Nr: 0421701	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-10 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to rating in excess of 20 percent for 
metatarsalgia and plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to May 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which continued to render a 20 percent evaluation for 
the veteran's metatarsalgia with plantar fasciitis of the 
left foot.  The veteran testified at a March 2004 hearing, 
and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), further evidentiary development is 
necessary.

In the May 2000 application for an increased rating, the 
veteran stated she had numbness in her leg up to the knee.  
At a January 2003 VA examination the veteran reported pain 
throughout the left foot on a daily basis.  The veteran 
stated she could only walk two blocks and stand for twenty 
minutes without resting the foot.  A physical examination 
revealed that the veteran had tenderness along the plantar 
fascial planes upon palpation, and tenderness upon 
compression of the metatarsal heads.  The veteran was 
diagnosed as having plantar fasciitis with metatarsalgia, 
moderately severe, of the left foot.  

At the March 2004 hearing, the veteran testified that in the 
mornings her left foot was numb to the extent that she had to 
walk on the outside of her ankle.  At work, the veteran's job 
description changed due to her inability to stand for 
extended periods on her left foot.  The veteran stated she 
had to cut off a shoe due to swelling.  About once a month 
the veteran could not ambulate on her foot at all.  The 
veteran stated a private podiatrist, Dr. Mozena, had 
prescribed cortisone shots for six months, which had not 
abated the problem.  

After the hearing, the veteran submitted treatment records 
from Dr. Mozena.  In May 2003, the veteran complained of pain 
on the top of the foot that radiated through the bottom of 
the foot with numbness and very little sensation.  The 
veteran was diagnosed as having hallux extensus bilaterally 
with hallux hammertoe, peripheral neuropathy possibly 
secondary to the radiculopathy, and mild plantar fasciitis.  
A month later a bone scan was negative, but indicated some 
inflammation in the toe area symptomatic of a recent 
matriectomy.  Also, the examiner noted the veteran had a pes 
cavus foot that could be causing some pain due to the 
breakdown of the arch.  In July 2003, there was no complete 
healing of the left hallux.  In August 2003, the veteran 
reported arch pain mainly along the entire plantar fascial 
band, and a month later, continued to report the same pain.  
Additionally, the examiner encouraged the veteran to speak 
with her family physician about the possibility of 
fibromyalgia or multiple sclerosis, which could be 
complicating the chronic pain in her foot and legs.  In 
October 2003, the veteran reported a pain level of 8/10 for 
her heels along the medial plantar fascial band.  In November 
2003, the treatment records indicate that the veteran was 
placed in a cast because conservative care, including shoe 
therapy, pads, anti-inflammatories, injection therapy, home 
physical therapy, and some visits to a physical therapist, 
had failed.  In February 2004, the veteran continued to 
experience chronic pain in the left foot, with an 
intermittent tingling hot poker type sensation.

Because it appears, via the submitted treatment records from 
Dr. Mozena and the veteran's testimony, that the left foot 
disability has worsened, the veteran should be afforded a VA 
examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of assessing the current 
severity of the left foot disability, 
recognized as metatarsalgia and plantar 
fasciitis.  The RO should forward the 
veteran's claims file for review by the 
VA examiner, with particular attention 
paid to Dr. Mozena's treatment records.  
The examiner should address the 
veteran's symptom of numbness.  The 
physical examination should include 
range of motion studies, and commentary 
as to the extent of any painful motion 
or functional loss due to pain, 
weakness, and fatigability.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

3.  Then, the RO should readjudicate 
the veteran's increased rating claim 
for a left foot disability, recognized 
as metatarsalgia and plantar fasciitis.  
If the determination of the claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide her a 
reasonable period of time to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




